Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 5, and 7-11 are pending.
Claims 5, and 7-11 are allowed.



Allowable Subject Matter

The reason for allowance of claim 5 are that the prior art does not teach allow or in combination which are the environmental elements in a factory where a machining operation is performed; an evaluation and determination unit that evaluates and determines at least one of machine accuracy, work environment, and image accuracy based on the measurement results of the plurality of environmental elements; and a control unit that controls in-factory equipment so that an environment in the factory becomes a preset environment based on results of evaluation and determination by the evaluation and determination unit, wherein the in-factory environmental control system has a mechanism whereby a warning is provided to a machine that generates mist of a cutting fluid during machining based on the measurement results of the degree of air pollution being PM2.5 and the airflow obtained by the environmental sensors and instructions are provided for maintenance of a mist collector, in combination of other elements in the claims. 

Examiner also notes that in Fig. 1 that two elements are labeled “3” this is just the monitor and an example of what can be displayed on the monitor. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN L LAUGHLIN/Primary Examiner, Art Unit 2119